DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 3/31/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, sub-species AA, claims 16, 17 and 19-21, in the reply filed on 3/31/2022 is acknowledged.
Claims 18 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.
Claim 16 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of removing an electromagnetic module from an electrical machine, previously withdrawn from consideration as a result of an election of species, claims 16-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species between the Species AA and Species AB as set forth in the Office action mailed on 3/10/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR REMOVING AN ELECTROMAGNETIC MODULE FROM AN ELECTRICAL MACHINE--.
The disclosure is objected to because of the following informalities: The phrase “The base 35, 135 comprises” as described in lines 2 and 3 on page 8 appears to be --The base 50, 150 comprises--.
Appropriate correction is required.

Claim Objections
Claims 16-21 are objected to because of the following informalities:  
	Re. claim 16: After the phrase “a bottom surface;” as recited in line 7, inserts a phrase –and--.
		The phrase “inserting a rod in a cooling channel” as recited in line 12 appears to be --inserting a rod in the cooling channel--.
		The phrase “the groove an adjacent electromagnetic module” as recited in line 13 appears to be --the groove of the adjacent electromagnetic module--.
	Re. claim 17: The phrase “wherein the electromagnetic module comprises” as recited in lines 1 and 2 appears to be --wherein the electromagnetic module to be removed comprises--.
	Re. claim 18: The phrase “wherein the electromagnetic module comprises” as recited in lines 1 and 2 appears to be --wherein the electromagnetic module to be removed comprises--.
	Re. claim 19: The phrase “connecting the electromagnetic module to the structure” as recited in lines 2 and 3 appears to be --connecting the electromagnetic module to be removed to the structure--.
	Re. claim 20: Claim 20 is objected to as being a substantial duplicate of claim 16.  
	The phrase “inserting a rod in a cooling channel formed by the electromagnetic module to be removed and the groove an adjacent electromagnetic module” as recited in lines 12 and 13 of claim 16 and “retaining a portion of the rod inside the groove of the adjacent electromagnetic module” as recited in lines 1-2 of claim 20 are essentially duplicates of one another or else are so close in content that they both cover the same thing, despite a slight difference in wording. It is improper to have two claims which contain the same limitations, in the same application as one claim would be a substantial duplicate of the other claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrase “disconnecting the electromagnetic module to be removed” as recited in lines 1 and 2 does not recite in claim 16 so that the phrase fails to further limit the subject matter of the claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “the groove comprises an upper and a lower surface” as recited in lines 1 and 2 renders the claim vague and indefinite. It is unclear as to whether this groove indicates as “an axially extending groove defining a cooling channel” as recited in lines 8 and 9 of claim 16 or “an axially extending groove of a first side surface of an adjacent electromagnetic module” as recited in lines 9 and 10 of claim 16. Clarification is required.

Allowable Subject Matter
Claims 16-18 are allowed.
Claims 19 and 21 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) 2nd paragraph and 35 U.S.C. 112 (d), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of or removing an electromagnetic module from an electrical machine having a rotor and a stator including processes of inserting a rod in a cooling channel formed by the electromagnetic module to be removed and the groove an adjacent electromagnetic module, releasing the electromagnetic module to be removed from a structure of the electrical machine, and sliding the electromagnetic module to be removed along the rod. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729